Name: Commission Regulation (EEC) No 168/89 of 24 January 1989 introducing a countervailing charge and suspending the preferential customs duty on imports of fresh sweet oranges originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 1 . 89 Official Journal of the European Communities No L 20/25 COMMISSION REGULATION (EEC) No 168/89 of 24 January 1989 introducing a countervailing charge and suspending the preferential customs duty on imports of fresh sweet oranges originating in Turkey THE COMMISSION OF THE EUROPEAN COMMUNITIES, defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Having regard to the Treaty establishing the European | Economic Community, Whereas, in accordance with Article 3 (1 ) of Regulation (EEC) No 211 8/74 (4), as last amended by Regulation (EEC) No 381 1 /85 (*), the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets : Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2238/88 (2), and in particular the second subparagraph of Article 27 (2) thereof, whereas for fresh sweet oranges originating in Turkey the entry prices calculated in this way have for six consecutive market days been alternatively above and below the reference price ; whereas two of these entry prices are at least ECU 0,6 below the reference prices ; whereas a countervailing charge should therefore be introduced for these fresh sweet oranges ; Whereas Article 25a (1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a non-member country is alternatively above and below the reference price for five to seven consecutive market days a countervailing charge is introduced in respect of that non-member country, save in exceptional cases .; whereas that charge is introduced when three entry prices fall below the reference price and one of those entry prices is at least ECU 0,6 below the reference price ; whereas that charge is equal to the difference between the reference price and the last available entry price by at least ECU 0,6 below the reference price ; Whereas, in Article 1 of Council Regulation (EEC) No 3671 /81 of 15 December 1981 on imports into the Community of certain agricultural products originating in Turkey (% as amended by Regulation (EEC) No 1555/84 f), a rate of customs duty of 8 % should be rein ­ troduced for these fresh sweet oranges ; Whereas if the system is to operate normally the entry price should be calculated on the following basis : Whereas Commission Regulation (EEC) No 3253/88 of 21 October 1988 fixing the reference price for fresh sweet oranges for the 1988/89 marketing year (3) fixed the reference price for products of class I for the period from 1 December 1988 until 31 May 1989 at ECU 22,66 per 100 kilograms net ;  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the coefficient provided for in the last paragraph of Article 3 (1 ) of Council Regulation (EEC) No 1676/85 (8), as last amended by Regulation (EEC) No 1636/87 0,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient, Whereas the entry price for a given exporting country is equal to the lowest representative price or the arithmetic mean of the lowest prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is (4) OJ No L 220, 10. 8 . 1974, p. 20. 0 OJ No L 368, 31 . 12. 1985, p. 1 . ( «) OJ No L 367, 23. 12. 1981 , p. 3 . 0 OJ No L 150, 6. 6. 1984, p. 4. ( ¢) OJ No L 164, 24. 6. 1985, p. 1 . O OJ No L 153, 13 . 6. 1987, p. 1 . (&gt;) OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 198, 26. 7. 1988, p. 1 . (3) OJ No L 289, 22. 10. 1988, p. 39 . No L 20/26 Official Journal of the European Communities 25. 1 . 89 HAS ADOPTED THIS REGULATION : Article 1 2. The import duty on these products is fixed at 8 % . Article 2 This Regulation shall enter into force on 26 January 1989. Subject to the provisions of the second subparagraph of Article 26 (2) of Regulation (EEC) No 1035/72, this Regu ­ lation shall be applicable until 31 January 1989. 1 . A countervailing charge of ECU 3,22 per 100 kilo ­ grams net is applied on imports of fresh sweet oranges falling within CN code ex 0805 10 originating in Turkey. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 1989. For the .Commission Ray MAG SHARRY Member of the Commission